Citation Nr: 9908445	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the legs.  

3.  Entitlement to service connection for dementia.  

4.  Entitlement to service connection for normal pressure 
hydrocephalus.  

5.  Entitlement to service connection for a cataract in the 
right eye.  

6.  Entitlement to service connection for blindness in the 
left eye.  

7.  Entitlement to an increased evaluation for anxiety 
reaction, currently rated 30 percent disabling.  

8.  Entitlement to an increased evaluation for bilateral 
conjunctivitis, currently rated 10 percent disabling.  

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1942 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities was denied by an August 1995 rating decision.  A 
supplement statement of the case, issued to the appellant in 
August 1998, became the "statement of the case" with regard 
to the unemployability issue.  The only communication 
received from the appellant or his representative subsequent 
to August 1998 was a December 14, 1998, informal hearing 
presentation from a national appeals officer.  Because the RO 
has not had the opportunity to adjudicate the issue of 
whether the appellant filed a timely substantive appeal 
following receipt of the "statement of the case" regarding 
the unemployability issue in August 1998, the Board may not 
address that issue de novo at this time.  Furthermore, in 
light of the Board's decision with regard to the issue of 
entitlement to an increased evaluation for the appellant's 
anxiety reaction, the claim for unemployment benefits based 
on service-connected disabilities would have to be 
reconsidered by the RO prior to the Board's appellate 
consideration.  


FINDINGS OF FACT

1.  Service connection was denied for a duodenal ulcer by a 
May 1967 Board decision.  

2.  Because the evidence received since the May 1967 Board 
decision, while new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a duodenal ulcer.  

3.  A June 1956 rating decision denied service connection for 
varicose veins, and that decision became final when the 
appellant did not timely file an appeal after receiving 
notification of the decision in July 1956.  

4.  Because the evidence received since the June 1956 rating 
decision, while new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for varicose veins.  

5.  There is no competent evidence of dementia in service, or 
of a nexus between the appellant's current dementia and 
inservice disease or injury.  

6.  There is no competent evidence of normal pressure 
hydrocephalus in service, or of a nexus between the 
appellant's current normal pressure hydrocephalus and 
inservice disease or injury.  

7.  There is no competent evidence of a right eye cataract in 
service, or of a nexus between the appellant's current 
cataract in the right eye and inservice disease or injury.  

8.  There is no competent evidence of left eye blindness in 
service, or of a nexus between the appellant's current 
blindness in the left eye and inservice disease or injury.  

9.  The appellant's anxiety reaction is manifested by 
considerable social and industrial impairment.  

10.  The appellant's bilateral conjunctivitis is not shown to 
be currently active or to have residuals.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the May 1967 Board 
decision is not new and material, and the claim for service 
connection for a duodenal ulcer is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 5108, 7104(b) (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.156(a), 3.303(d), 3.307, 3.309, 
20.1100, 20.1105 (1998).  

2.  The evidence received by VA since the June 1956 rating 
decision is not new and material, and the claim for service 
connection for varicose veins is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 5108, 7105(c) (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 3.307, 
3.309, 20.302(a) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for dementia.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for normal pressure hydrocephalus.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for a cataract of the right eye.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for blindness in the left eye.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

7.  The schedular criteria for a 50 percent evaluation for 
anxiety reaction are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (1998).  

8.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral conjunctivitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6018 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has submitted new and material 
evidence with which to reopen previously denied and final 
claims for service connection for a duodenal ulcer manifested 
in 1965 and for varicose veins manifested in his legs in1956, 
and which establishes that each disorder had its origin in 
service.  He argues that his currently diagnosed dementia, 
normal pressure hydrocephalus, right eye cataract, and 
blindness in the left eye are linked to his military service.  
He further claims that his service-connected anxiety reaction 
and bilateral conjunctivitis are more severely disabling than 
currently evaluated and, therefore, warrants higher ratings.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a duodenal ulcer or a cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims of entitlement to increased 
evaluations for anxiety reaction and bilateral conjunctivitis 
have been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Veterans Appeals 
(Court) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), for reopening claims 
became a three-step process under the holding by United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented, which under 38 C.F.R. § 3.156(a) 
means evidence not previously submitted to agency decision 
makers which satisfies the following requirements: it bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992).  If new and material evidence has not 
been submitted, the Board does not need to address the merits 
of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  
For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. App. 510 
(1992).  This presumption no longer attaches in the 
adjudication that follows reopening.  Id.  

I.  Duodenal Ulcer

Service connection was denied for a duodenal ulcer by a May 
1967 Board decision.  In Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C.A. 
§ 7104 means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the RO may have 
determined in this regard is irrelevant.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been previously disallowed by the Board, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 20.1105.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a duodenal ulcer was last 
finally denied by the May 1967 Board decision.  

The evidence before the Board at the time of its May 1967 
decision included the appellant's service medical records, 
which did not show any complaint or finding of duodenal ulcer 
disease.  Postservice evidence considered in May 1967 
included a report of VA hospitalization from September to 
November 1965, when the appellant was treated for a duodenal 
ulcer with hemorrhage.  The May 1967 Board decision concluded 
that because the appellant's duodenal ulcer was initially 
manifested in 1965, many years after service, the evidence 
did not show that he had a duodenal ulcer that was related to 
service.  

The evidence received since the May 1967 Board decision 
includes a June 1976 medical statement from W. M. Ballard, 
M.D., indicating that he had treated the appellant over the 
past several years for epigastric pain and complaints that 
resembled peptic ulcer disease.  A January 1995 VA 
psychiatric examination report included a diagnosis of status 
post peptic ulcer disease.  This evidence, while new with 
respect to not having been of record previously, is 
cumulative of the evidence considered in May 1967 because 
evidence of a postservice duodenal ulcer was known at that 
time.  Accordingly, the Board cannot reopen his claim for 
service connection for a duodenal ulcer, as he has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7104; 38 C.F.R. § 3.156.  

II.  Varicose Veins of the Legs

The appellant's claim for service connection for varicose 
veins of the legs was previously denied by a June 1956 rating 
decision that became final when he did not file a timely 
appeal of the decision after receiving notification thereof 
in July 1956.  Except as otherwise provided, when a claim 
becomes final after an unappealed rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for varicose veins of the legs 
was last finally denied by the June 1956 rating decision.  

The evidence of record at the time of the June 1956 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of varicose veins 
in the legs.  Also considered by the RO in June 1956 was an 
April 1956 medical statement from W. M. Ballard, M.D., 
advising that the appellant undergo surgical treatment for 
varicose veins of both legs with recurrent thrombophlebitis, 
and a June 1956 VA surgical examination report that diagnosed 
varicose veins in both legs.  Service connection was denied 
for varicose veins of the legs by the June 1956 rating 
decision on the basis that the varicose veins of the legs was 
initially manifested many years after service and were not 
shown to be related to service.  

The evidence submitted since the June 1956 rating decision 
includes a report of VA hospitalization in June and July 1956 
that showed the appellant had undergone surgery for ligation 
and removal of the small saphenous vein of the right leg, and 
a March 1958 VA hospitalization record that showed the 
appellant underwent ligation for two small varicose veins in 
the right popliteal area and another one over the right 
lateral malleolar area.  While this evidence is new, in that 
it was not previously of record, it is cumulative of the 
evidence considered in June 1956 because it shows only that 
the appellant has post service problems with varicose veins 
in his legs, a fact that was evident in June 1956.   
Accordingly, the Board cannot reopen his claim for service 
connection for varicose veins of the legs, as he has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

III.  Dementia, Normal Pressure Hydrocephalus, 
       Right Eye Cataract, and Left Eye Blindness

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for dementia, normal pressure hydrocephalus, a 
cataract in the right eye, and blindness in the left eye.  
While the first element required to show a well-grounded 
claim is met because the medical evidence shows that the 
appellant has been diagnosed with dementia, normal pressure 
hydrocephalus, a cataract in the right eye, and blindness in 
the left eye, the other elements for a well-grounded claim 
are not met.  The second element of Caluza is not met because 
the service medical records do not show any findings of 
dementia, normal pressure hydrocephalus, a cataract in the 
right eye, or blindness in the left eye.  The third element 
of Caluza is also not met because the appellant fails to show 
the required nexus between his current dementia, normal 
pressure hydrocephalus, a cataract in the right eye, and 
blindness in the left eye and any injury or disease in 
service.  There is no medical evidence establishing a link 
between the dementia, normal pressure hydrocephalus, a 
cataract in the right eye, and blindness in the left eye and 
the appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience, and require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements regarding his 
dementia, normal pressure hydrocephalus, a cataract in the 
right eye, and blindness in the left eye, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his dementia, normal pressure 
hydrocephalus, a cataract in the right eye, and blindness in 
the left eye to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has not met his initial burden of presenting 
evidence that his claims for service connection for dementia, 
normal pressure hydrocephalus, a cataract in the right eye, 
and blindness in the left eye are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1995.  Unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  

IV.  Anxiety Reaction

Service medical records show that the appellant was 
hospitalized on four occasions between October 1944 and March 
1945 for treatment of anxiety.  

The initial postservice evaluation of the appellant's 
psychiatric problems was at a June 1956 VA psychiatric 
examination, which determined that he had chronic, moderate 
anxiety reaction that was manifested by irritability, 
restlessness, anorexia, insomnia, nightmares, fatigability, 
depression, tension, and tremor.  

Service connection was granted for anxiety reaction by the 
June 1956 rating decision, and a 10 percent evaluation was 
assigned under Diagnostic Code 9400 from April 20, 1956.  

Following the appellant's VA hospitalization for psychiatric 
treatment from July 1961 to December 1962, a January 1962 
rating decision assigned a 30 percent evaluation for his 
anxiety reaction, effective July 24, 1961.  

In a June 1976 statement, W. M. Ballard, M.D., indicated that 
he had treated the appellant for a nervous disorder for the 
past several years.  A March 1988 VA medical examination 
report indicated that the appellant had been followed in a 
mental health clinic and had a diagnosis of generalized 
anxiety disorder with depression.  An October 1988 outpatient 
record from a VA mental health clinic noted that the 
appellant had complaints of some sleep disturbance and of 
becoming nervous and tense at times.  

The appellant underwent a VA psychiatric examination in 
January 1995.  At that time, he reported that he experienced 
nervousness that caused considerable frustration, difficulty 
in getting out of a chair to go to the bathroom, sexual 
impotence, and poor sleeping ability.  It was noted that he 
had recently been hospitalized for treatment of a stroke, 
where it was determined that he was suffering from normal 
pressure hydrocephalus.  Objective findings indicated that 
the appellant had undergone significant general physical and 
mental deterioration, and that the mental deterioration was 
of a nature of dementia and required some sort of prosthesis 
for him to ambulate.  The diagnoses included generalized 
anxiety disorder with depression.  

A January 1997 VA psychiatric examination revealed that the 
appellant had a bland affect, slow thought processes, 
adequate judgment, and fair insight.  He reported low level 
visual and auditory hallucinations, without active delusions, 
and denied suicidal/homicidal ideations.  He was described as 
depressed and mildly anxious.  He was diagnosed as having 
major depression, moderate, with psychosis, and his global 
assessment of functioning (GAF) was reported to be 55.  

The most recent VA psychiatric examination was performed in 
July 1998.  It was reported that he experienced lots of 
anxiety and that he was being followed at a VA clinic for 
both anxiety and depression while taking medications for 
both.  The appellant stated that he was easily angered, which 
bothered him a lot; that he experienced anxiousness, 
nervousness, depression, and tenseness, which prevented him 
from relaxing; that he had suicide thoughts at times, most 
recently a couple of weeks before when he had to have his gun 
taken away from him; that he recalled his World War II 
experiences at times, that he occasionally felt paranoid, as 
if people were against him; and that he would become 
depressed and withdrawn, causing him to stay in his room.  

The physician at the January 1998 examination described the 
appellant as markedly impaired and indicated that he would go 
to the hospital once a month for evaluation.  It was felt 
that the appellant was unable to clean, shop, cook, pay his 
bills, take care of his house, or get out of his house on his 
own.  It was reported that his wife would take him places, 
including to his therapists.  Mental status evaluation 
revealed that he had some memory problems, an apathetic 
affect, and a depressed mood.  There was no thought disorder, 
speech was coherent and logical, and insight was fair.  He 
denied any current delusions, hallucinations, or 
suicidal/homicidal ideas.  The diagnosis was generalized 
anxiety disorder with depression, and the examiner stated 
that the appellant appeared to be getting more depressed due 
to his multiple physical disabilities.  The appellant's 
current GAF was reported to be about 55, due to his anxiety, 
which caused moderate difficulty.  

Because the appellant's claim of entitlement to an increased 
evaluation for his anxiety reaction was initiated before the 
rating criteria for evaluating mental disorders were changed 
on November 7, 1996, the Board will review the claim under 
both sets of criteria in order to accord him evaluation under 
the set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Under the general rating formula for mental disorders prior 
to November 7, 1996, (old criteria), 100 percent evaluation 
was assigned for anxiety reaction when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994).  A 70 percent evaluation is 
assigned when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400, prior 
to November 7, 1996.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, (new criteria), a 100 
evaluation is assigned when anxiety reaction results in total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400, effective November 7, 1996.  

Because the current clinical findings indicate that the 
appellant experiences a significant amount of anxiety and 
depression, which is manifested by an apathetic affect, a 
depressed mood, anger, tenseness, an inability to relax, and 
sleep problems, and has a GAF of 55, the Board concludes that 
the symptomatology attributable to his anxiety reaction more 
nearly approximates the criteria for a 50 percent evaluation 
under the old criteria because his social and industrial 
impairment related to his anxiety reaction appears to be 
considerable.  Therefore, applying the provisions of 
38 C.F.R. § 4.7, the Board finds that a 50 percent evaluation 
is warranted for the appellant's anxiety reaction disorder.  

However, the appellant does not demonstrate that he 
experiences severe social and industrial impairment or that 
he has occupational and social impairment manifested by 
symptoms such as the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Therefore, the Board is unable to identify a 
basis, under either the old criteria or the new criteria, to 
grant an evaluation greater than 50 percent for the 
appellant's anxiety reaction.  

V.  Bilateral Conjunctivitis

Service medical records show that the appellant was treated 
for acute, bilateral, catarrhal conjunctivitis in June 1944.  
Following service, a June 1956 VA eye examination revealed 
congestion of palpebral conjunctiva, and chronic 
conjunctivitis was diagnosed.  A subsequent rating decision 
in June 1956 granted service connection for bilateral 
conjunctivitis and assigned a 10 percent evaluation under 
Diagnostic Code 6018 from April 20, 1956.  

When chronic trachomatous conjunctivitis is active, it is 
rated for impairment of visual acuity, with a minimum rating 
of 30 percent assigned while there is active pathology.  
Chronic trachomatous conjunctivitis that is healed is rated 
on residuals, with a noncompensable evaluation assigned if 
there are no residuals.  38 C.F.R. § 4.84a, Diagnostic Code 
6017.  For other chronic conjunctivitis that is active with 
objective symptoms, a 10 percent evaluation is assigned.  
Other chronic conjunctivitis that is healed is rated on 
residuals, with a noncompensable evaluation assigned if there 
are no residuals.  38 C.F.R. § 4.84a, Diagnostic Code 6018.  

While VA medical records show recent eye problems involving 
glaucoma, cataracts, and a left eye phthisis bulbi, there are 
no clinical findings indicating that the appellant has active 
conjunctivitis, or that there are residuals from the disease.  
Therefore, the Board is unable to identify a basis to grant 
an evaluation greater than 10 percent for bilateral 
conjunctivitis.  



ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a duodenal 
ulcer and varicose veins of the legs, these claims remain 
denied.  

The claims for service connection for dementia, normal 
pressure hydrocephalus, a cataract in the right eye, and 
blindness in the left eye are denied.  

A 50 percent evaluation is granted for anxiety reaction, 
subject to the laws and regulations pertaining to the award 
of monetary benefits.  

An increased evaluation is denied for bilateral 
conjunctivitis.  



REMAND

Because there is a question as to whether the appellant 
timely perfected his appeal of the RO's August 1995 denial of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities, and 
because the decision above grants an increased evaluation for 
the appellant's service-connected anxiety reaction, the Board 
finds that the claim for unemployability benefits should be 
remanded to the RO to ensure that due process requirements 
are met.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should determine if the appellant 
timely perfected his claim for a total 
disability evaluation based on individual 
unemployability due to service-connected 
disabilities.  Should the RO decide that the 
claim became final because it was not timely 
perfected, the appellant should be so informed.  

2.  It the RO finds that the appellant's claim 
for unemployability benefits was timely 
perfected, then it should review the claim with 
regard to the increased evaluation granted for 
his anxiety reaction by this decision.  If that 
benefit remains denied, a supplemental 
statement of the case should be furnished to 
the appellant and his representative, and they 
should be afforded the appropriate period of 
time to respond.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing this matter and trusts that this 
development will be attended to in an expeditious manner.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

